 8:20-cv-00460-RGK-PRSE Doc # 12 Filed: 02/08/21 Page 1 of 2 - Page ID # 185




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HUGUETTE NICOLE YOUNG,                                     8:20CV0460

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

JEAN STOTHERT, in her official
capacity as mayor of Omaha, Nebraska;

                    Defendant.



       On January 6, 2021, Plaintiff filed a post-judgment motion for reconsideration
of the court’s Memorandum and Order dated November 5, 2020 (Filing 8), which
denied without prejudice Plaintiff’s application to proceed in forma pauperis (“IFP”)
and directed her within 30 days to either pay the $400.00 filing and administrative
fees or else file a properly completed IFP application. Because Plaintiff failed to
comply with this directive, the court dismissed this action without prejudice in a
Memorandum and Order dated December 8, 2020 (Filing 9), and entered Judgment
by separate document (Filing 10) that same date.

       “A ‘motion for reconsideration’ is not described in the Federal Rules of Civil
Procedure, but such a motion is typically construed either as a Rule 59(e) motion to
alter or amend the judgment or as a Rule 60(b) motion for relief from judgment.”
Peterson v. The Travelers Indem. Co., 867 F.3d 992, 997 (8th Cir. 2017) (quoting
Auto Servs. Co. v. KPMG, LLP, 537 F.3d 853, 855 (8th Cir. 2008)).

      If treated as a Rule 59(e) motion, Plaintiff’s filing is untimely. See Fed. R.
Civ. P. 59(e) (“A motion to alter or amend a judgment must be filed no later than 28
days after the entry of the judgment.”). A district court lacks jurisdiction over an
untimely Rule 59(e) motion. United States v. Mask of Ka-Nefer-Nefer, 752 F.3d 737,
743 (8th Cir. 2014); see Fed. R. Civ. P. 6(b)(2).
 8:20-cv-00460-RGK-PRSE Doc # 12 Filed: 02/08/21 Page 2 of 2 - Page ID # 186




        Rule 60(b) provides, inter alia, that the court may relieve a party from a final
judgment for “mistake, inadvertence, surprise, or excusable neglect,” for “newly
discovered evidence,” or for “any other reason that justifies relief.” Fed. R. Civ. P.
60(b)(1), (2), (6). Such relief, however, is an “extraordinary remedy” that is only
justified by “exceptional circumstances.” Terra Int’l, Inc. v. Robinson, 113 F. App'x
723, 725 (8th Cir. 2004) (quoting Watkins v. Lundell, 169 F.3d 540, 544 (8th Cir.
1999)). Rule 60(b) is “not a vehicle for simple reargument on the merits.” Arnold v.
Wood, 238 F.3d 992, 998 (8th Cir. 2001).

       Plaintiff cannot have been surprised by the dismissal of this case, because the
court expressly warned Plaintiff in its November 5, 2020 Memorandum and Order
that “failure to take either [court-ordered] action within 30 days will result in the
court dismissing this case without further notice to Plaintiff.” (Filing 8.) Indeed,
Plaintiff does not claim surprise or otherwise seek to excuse her noncompliance. She
instead seeks to challenge the correctness of the November 5, 2020 order. In doing
so, she summarizes the arguments that were presented in her application to proceed
IFP and then “reframes” the issues. Plaintiff has not demonstrated any exceptional
circumstances which would justify the court granting relief under Rule 60(b).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for reconsideration
(Filing 11) is denied.

      Dated this 8th day of February, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
